Citation Nr: 1535387	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  11-16 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating for hemorrhoids.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

The Veteran served on active duty from December 1996 to October 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In May 2014, the Board remanded the claim for a compensable rating for hemorrhoids to the agency of original jurisdiction (AOJ) for additional development.  In this decision, the Board, in part, decided claims for increased ratings for migraine headaches and lumbar spine disability but added consideration of a TDIU as part of the increased rating claims on appeal at that time pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).   In November 2014, the RO executed the Board's decision for increased ratings for migraine headaches and lumbar spine disability and denied a TDIU. 

In March 2015, the Board again remanded the claims for further development. 

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  


FINDINGS OF FACT

1.  Pertinent to the January 2010 claim for increase, the Veteran's service-connected hemorrhoids have been  mild and manifested by monthly episodes of rectal bleeding lasting one to two days with rectal pain, itching, and slight abdominal distress but without clinically observable internal or external hemorrhoids, fissures, loss of sphincter control, or anemia. 

2.  The applicable schedular criteria are adequate to rate the Veteran's hemorrhoids at all pertinent points.

3.  The Veteran has the following service-connected disabilities: migraine headaches (rated as 10 percent disabling prior to March 24, 2011 and as 30 percent disabling from that date);  gastroesophageal reflux disease ( rated as 10 percent disabling); low back strain ( rated as 20 percent disabling prior to March 28, 2011 and as 10 percent disabling from that date); and hemorrhoids, rated as noncompensable.  His  combined ratings are  30 percent prior to March 24, 2011 and 40 percent from that date.  

4.  The Veteran's service connected disabilities are not shown to preclude the Veteran from obtaining or retaining substantially gainful employment at any point pertinent to this appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hemorrhoids, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), are not met..  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4. 114, Diagnostic Codes 7319, 7336 (2014).  

2.   The criteria for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b)  are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340.3.341, 4.16, 419  (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In February 2010, the RO provided notice that provided the general method for assignment of a rating and effective date and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  The notice advised the Veteran that evidence was needed to demonstrate that his service-connected disabilities had become more severe but did not provide the detailed rating criteria.  Although adjudicative documents may not substitute for adequate notice, the detailed rating criteria for hemorrhoids were provided in a May 2011 statement of the case with an opportunity to respond.  Therefore, the Board finds that the Veteran received adequate general notice of the method for assigning ratings and the specific criteria applicable to his increased rating claim.  

As directed in the Board's May 2014 remand, the RO provided notice of the criteria for a TDIU and again explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  As directed in the Board's March 2015 remand, the RO provided notice in April 2015 requesting that the Veteran authorize recovery of private treatment records.  Additionally, the Veteran was provided additional VA examinations as discussed below, the Board finds that there has been substantial compliance with the instructions in the remands. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on a claim.  The Veteran underwent VA examinations in March 2010, March 2011, November 2012, June 2014, and April 2015.  The results have been included in the claims file.  Except for the June 2014 encounter, the examinations involved an accurate summary of the history, a thorough clinical examination in compliance with regulations and protocols, and assessments of the imposed functional limitations.  In June 2014, a VA advanced practice registered nurse (APRN) noted the history and the Veteran's report of a recent examination by his private physician but did not perform a clinical examination as directed by the Board nor was the examination performed during an intermittent exacerbation.  Therefore, this examination was not adequate and an additional examination was performed in April 2015.  Despite the Board's request for a flexible schedule in an attempt to obtain an examination during an exacerbation, no active episode was noted in April 2015 even though it took place at the interval previously reported by the Veteran.  As further attempts to coordinate an examination with the exacerbations will likely be futile, the Board will carefully consider the Veteran's lay observations of his symptoms in determining the appropriate rating.  Therefore, the Board finds that the examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Thus, the Board finds that VA has satisfied fully the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Increased Rating for Hemorrhoids

The Veteran served as a U.S. Navy pay and disbursing clerk.  He has contended that his service-connected hemorrhoids are more severe than is contemplated by the current noncompensable rating.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue as is the case for sinusitis, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, in connection with a claim for increased rating,  staged rating is  appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

The RO has evaluated the Veteran's hemorrhoids under 38 C.F.R. § 4.114, Diagnostic Code 7336.  A noncompensable rating is assigned for mild or moderate symptoms.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

For reasons expressed below, the Board will also consider the applicability of Diagnostic Code 7319 for irritable colon syndrome that includes mucous colitis.  This Code provides for a noncompensable rating for mild disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate symptoms with frequent episodes of bowel disturbance and abdominal distress.  A 30 percent rating is warranted for severe symptoms with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  

As there is no evidence of impairment of sphincter control, stricture, fistula in ano, or prolapse, these diagnostic codes are not applicable.  38 C.F.R. § 4.114 Diagnostic Codes 7332-35.  

In a May 2005 discharge physical examination, the Veteran denied any history of hemorrhoids or rectal disease, but the military examiner deferred a rectal examination.  In a follow-up medical assessment in September 2005, the Veteran reported experiencing blood in feces months without pain or bulging about once every two to three for the past several years.  An examiner noted a small linear tear and small hemorrhoidal swelling.  A fecal occult test was negative.  The examiner diagnosed external hemorrhoids and anal fissure.  

In a VA general medical examination in January 2006, a VA physician noted the history of rectal bleeding once per month in service.  The Veteran reported no difficulties with fecal leakage or involuntary bowel movement and no history of thrombosis of hemorrhoids.  A blood test showed normal hemoglobin.  The physician noted a normal rectal examination with no evidence of hemorrhoids, and diagnosed recurrent rectal bleeding of unknown etiology.  

In March 2006, the RO granted service connection for hemorrhoids and assigned an initial 0 percent (noncompensable) rating under Diagnostic Code 7336 for mild or moderate hemorrhoids that were not irreducible or with frequent recurrences, noting that no hemorrhoids were noted on the most recent examination.  

The Veteran underwent a VA examination in February 2008 followed by a colonoscopy in April 2008.  The VA physician noted the history of intermittent hematochezia over the past three to five years but no episodes in the past six months.  The Veteran reported pain during an episode but no itching, burning, swelling, fecal incontinence, or difficulty passing stool.  On examination, the physician noted a normal rectal examination with no hemorrhoids, anorectal fistula, strictures, or rectal prolapse.  The colonoscopy revealed a normal rectum but identified some very small areas of raised mucosa throughout the colon that were not clearly polyps.  Multiple biopsies were normal.  The attending physician did not indicate whether the raised mucosa was the cause for the rectal bleeding but advised the Veteran that there was no evidence of cancer and that another colonoscopy was not necessary for the next ten years.  

The Veteran authorized recovery of records of private primary care, and these records of care from November 2009 to April 2010 have been associated with the claims file.  A private physician noted that the Veteran first sought primary care in November 2009.  The physician noted a non-tender rectum and a negative Hemoccult test.  There were no notations of hemorrhoids or recurrent rectal bleeding in this and subsequent treatment encounters with this physician.  

The RO received the Veteran's current claim for a compensable rating for hemorrhoids in January 2010. 

In March 2010, another VA examiner noted the diagnosis of rectal fissure in service and continuing intermittent episodes of rectal bleeding including an episode the day before the examination.  The Veteran reported that the bleeding occurred five days out of a month and filled the stool with bright red blood.  The Veteran reported itching and pain during a bowel movement but no fecal incontinence. 
The Veteran denied any on-going treatment.  The physician noted no history of anemia and the normal colonoscopy in 2008.  On examination, the physician noted no evidence of anemia and no visual fissures, internal, or external hemorrhoids.  There was no evidence of bleeding and good sphincter tone.  The physician diagnosed rectal bleeding of unclear etiology. 

In June 2010, the RO continued the noncompensable rating under Diagnostic Code 7336 for mild or moderate hemorrhoids. 

In March 2011, another VA physician accurately noted the history of rectal bleeding during and after service and the Veteran's report that he experienced the bleeding once per week that occurred with normal and hard stools.  He reported using surface creams as needed when he felt pain and the bleeding occurred.  He denied itching, swelling, and frequent diarrhea.  There was no leakage, incontinence, or involuntary bowel movement.  The physician noted that an observation or diagnosis of hemorrhoids had never been made, contrary to the diagnosis in service of small hemorrhoidal swelling.  On examination, the physician noted no external hemorrhoids but some blanching of the perianal skin but no irrigation, ulceration, or fissure formation.  There was normal sphincter tone and no blood noted on the rectal examination.  Although not observed during the examination, the physician diagnosed anal fissures.   The physician noted that the mechanics of caring for the bleeding episodes adversely affected the Veteran's occupation and daily activities.  

In November 2012, another VA physician accurately summarized the history and the Veteran's reports of episodes of rectal bleeding approximately monthly with mild discomfort and itching.  The Veteran did not use any medication.  On examination, the physician noted normal conditions with no external hemorrhoids, anal fissure or other abnormalities.  The physician noted no impact on occupation. 

In May 2014, the Board noted the Veteran's contention that his rectal disability had not been evaluated accurately because the examinations were not performed during a bleeding episode.  The Board directed the AOJ to schedule the Veteran for a VA examination to determine the current nature and severity of his diagnosed hemorrhoids and that diagnostic testing be provided on a flexible schedule to increase the likelihood that they are performed while the Veteran's hemorrhoids are active.   

In June 2014, a VA advanced practice registered nurse (APRN) noted a review of the claims file and the Veteran's report that he was never diagnosed with rectal hemorrhoids but assumed that he had them because of the bleeding episodes that occurred at least monthly accompanied by slight abdominal discomfort and mild nausea.  The Veteran reported no use of medication.  The APRN noted the results of the 2008 colonoscopy that revealed the raised islands of mucosa for which no diagnosis was established.  The Veteran reported that he had been examined by his private physician one month earlier when no hemorrhoids were observed but an occult blood test was positive.  The Veteran has not authorized VA to obtain these records.  The APRN did not perform an examination, citing the Veteran's report that his physician did not find hemorrhoids on his last examination.  The APRN did note that the episodes of rectal bleeding would not impact his ability to work.  

In March 2015, the Board remanded the claim to advise the Veteran to authorize recovery of records of his private physician's examination in May 2014 and to provide another VA examination and testing with flexible scheduling to increase the likelihood that they occur during an active episode.  The Veteran did not respond to the request for authorization to obtain additional private treatment records. 

In April 2015, another VA APRN noted a review of the claims file and accurately summarized the history of the episodes of rectal bleeding during and after service.  The Veteran reported that his last episode was about four weeks earlier and occurred approximately once per month with bowel movements that included a cutting sensation followed by itching in the rectal area and fatigue.  He reported use of a surface ointment during episodes that lasted one or two days.  He reported working as a software analyst, experiencing discomfort sitting for long periods of time, and avoiding strenuous activity during an episode.  On examination, the APRN noted no external or internal hemorrhoids, anal fissures, or other abnormalities.  Blood testing showed normal hemoglobin, and a fecal occult test was negative.  Other tests were negative for abnormal coagulation or bleeding tendencies.  The APRN found no indication of a chronic rectal condition, bleeding abnormality, or anemia. 

The Board finds that a compensable rating for service-connected hemorrhoids is not warranted at any time during the period covered by this appeal.  The Veteran is competent and credible in his reports of his observed monthly episodes of rectal bleeding with rectal pain and slight abdominal distress.  The Veteran credibly and consistently reported that the episodes lasted from one to two to five days.  Notwithstanding the variable occult test results and absence of clinical observations, examiners accepted these reports without challenge as imaginary or manipulative. On one occasion in March 2011, the Veteran reported weekly episodes which were inconsistent with his previous and subsequent reports of monthly episodes and inconsistent with absence of clinically observable symptoms on many examinations.  The Veteran is not competent to determine that the bleeding is caused by hemorrhoids as this is a medical matter requiring training and interpretation of test results. 

Despite many examinations during and after service, the etiology of the episodic bleeding remains unclear.  In September 2005, a military physician noted a small tear and small hemorrhoid swelling which were never observed again in all VA examinations or by the private physician.  Even if these indicators were temporary exacerbations, the Veteran was examined in March 2010 one day after an episode and in April 2015 one month after what he reported as monthly episodes.  Although one VA physician diagnosed anal fissures in March 2011, neither he nor any other clinical examiners observed anal fissures, fistulas, internal or external hemorrhoids.  One fecal occult test was positive in 2014 but other tests were negative.  The 2008 colonoscopy revealed dispersed islands of mucosa that were never found to be the cause for the episodic bleeding.  

The Board finds that the Veteran's episodic rectal bleeding is best evaluated as mild with mild abdominal disturbances of unclear etiology based on the Veteran's credible statements of his observable symptoms.  The monthly episodes are mild and infrequent because they last a few days without persistent hemorrhoids or fissures or anemia.  Therefore, a noncompensable rating is warranted under either Diagnostic Code 7319, if a manifestation of the intestinal mucosa, or Diagnostic Code 7336 as analogous to hemorrhoids.  A higher compensable rating under either Code is not warranted because the episodes are not frequent, hemorrhoids are not thrombosed or irreducible, and bleeding and fissures are not persistent with secondary anemia. The Veteran used only surface ointments during episodes to reduce the rectal tissue discomfort and did not experience fecal leakage or loss of sphincter control.   

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  The Board also finds that at no point pertinent to the increased rating claim  on appeal have the hemorrhoids  been shown to be so exceptional or unusual as to render the schedular criteria for rating the disability inadequate and to warrant a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

In this case, the Board that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to the current claim.  The applicable rating criteria sufficiently contemplate the Veteran's particular symptoms including episodic bleeding, rectal pain, and abdominal distress.  The rating schedule provides for higher ratings based on more significant impairment which, as explained above, is not shown here.  In this regard, examiners have explicitly noted that the Veteran did not have the manifestations required for any higher schedular rating, such as irreducibility, thrombosis, fissures, fistula, or anemia. Notably, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's hemorrhoids are appropriately evaluated as a single disability.  As the Board has fully considered all of the Veteran's symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's hemorrhoids,  pursuant to Hart, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


III. TDIU

In its May 2014 decision and remand, the Board noted that, under certain circumstances, a claim for a total rating based on individual unemployability (TDIU) could be considered a component of a claim for increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009)).  In that decision, the Board decided claims for increased ratings for migraine headaches and lumbar spine disability and remanded the claim for a compensable rating for hemorrhoids and for a TDIU. The RO executed the Board's final decision regarding ratings for migraine headaches and for lumbar spine disability and denied entitlement to a TDIU.  

In a June 2015 supplemental statement of the case, the RO advised the Veteran that the issue of a TDIU remained on appeal and that the time to express disagreement with the November 2014 decision had not expired.  Even though the period of time for disagreement with the decision on TDIU has not expired, as explained previously, this matter arose from the claims for increased ratings addressed above and in the Board's May 2014 decision and remand.  

Total disability ratings for compensation may be assigned, in circumstances where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

 The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363 .

The Veteran has the following service-connected disabilities: migraine headaches (rated as 10 percent disabling prior to March 24, 2011, and as 30 percent disabling from that date); gastroesophageal reflux disease ( rated as 10 percent disabling); low back strain ( rated as 20 percent disabling prior to March 28, 2011, and as 10 percent disabling from that date); and hemorrhoids, rated as noncompensable.  His  combined ratings are  30 percent prior to March 24, 2011 and 40 percent from that date.  As the Veteran is not shown to have one service-connected disability rated as 60 percent disabling ,or one rated as 40 percent disabling with a combination of disabilities rated as 70 percent disabling , the percentage requirements for a schedular TDIU are not met. 

Nevertheless, if a veteran  does not meet the percentage standards but is unable to secure or follow a substantially gainful occupation by reason of his service connected disabilities, the claim should be submitted to the Director, Compensation and Pension Service for consideration  38 C.F.R. § 4.16(b).  In this case, the Board finds that the procedures for extra-schedular TDIU consideration are not invoked.  

During June 2014 VA examination, the Veteran reported prostrating migraine headaches once per month and taking seven days off work in the past year because of migraine headaches.  In March 2011, a VA physician noted that the Veteran's monthly rectal bleeding episodes adversely affected the Veteran's occupation and daily activities. No other  examiners found occupational impairment resulting from  the service-connected disabilities.  Significantly, moreover, the record shows that the Veteran has worked full time during the period covered by the appeal with no significant time lost or employment accommodations.  In short, the Veteran's service-connected disabilities are not shown to actually or effectively preclude him from retaining substantially gainful employment at any point pertinent to this appeal.  

Under these circumstances, the Board finds that the procedures for referring this matter for extra-schedular consideration are not met, and the claim for a TDIU must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of a TDIU at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56. 


ORDER

An increased (compensable) disability rating for hemorrhoids, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), is denied.

A TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b),  is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


